Wildlife Commission — Meeting Site The Wildlife Conservation Commission may hold meetings at any location of its choice within the state under 39 O.S. 106 [39-106] (1961).  The Attorney General has had under consideration your letter of June 11, 1968, wherein you ask the following question: "May the Commission hold regular and special meetings where and when they choose within the state?" We call your attention to 29 O.S. 106 [29-106] (1961), which provides in relevant part: ". . . It Wildlife Conservation Commission shall meet on the first (1st) Monday in each month in regular session and in such special sessions as may be called by the chairman or a majority of the Commission. . . ." It is clear that the Wildlife Conservation Commission is limited to holding its regular meetings on the first Monday of each month. It is also clear that special meetings may be held at any time when called by the chairman or a majority of the Commission. It is, therefore, the opinion of the Attorney General that the Commission's regular and special meetings must be limited to these instances.  We find no statutory or constitutional provision that restricts these meetings to any particular location. It is, therefore, the opinion of the Attorney General that the Wildlife Conservation Commission may hold these meetings at any location of its choice within the state. It should be noted that the location and time of any public hearings held by the Wildlife Conservation Commission, as authorized by other statutes, would be governed by such other statutes. It should be noted, however, that the Wildlife Conservation Commission must keep its office and public records, books, and papers in Oklahoma City, the seat of government, in accordance with the provisions of Article VI, Section 1
of the Constitution of Oklahoma.  (Dale F. Crowder)